DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the groove structure in the same embodiment as the separate head portion, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not appear to recite “a fusion shaft member disposed on the rod body, wherein the fusion shaft member includes a body having a ring shape” in conjunction with the claimed embodiment of Figure 21. Therefore, Examiner withdrew this claim from examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansell et al. (US 2010/0298942), hereinafter “Hansell”.
Regarding claim 1, Hansell discloses an implant device (FIG. 35) for grafting together adjacent bony structures of a body comprising: a first endplate (390) having a first outer (at 392), and a first inner disc portion (at 394) having a first integrally formed socket (394); and a rod (shaft, FIG. 35) having a longitudinally extending rod body and a first end (top end) terminating at a curvilinear end (396), the rod body includes a groove (at 396) positioned adjacent the curvilinear end, the groove extending circumferentially around the rod body, wherein the curvilinear end is rotatably disposed in the first socket to connect the first endplate and allow for angular adjustment of the endplate (¶69).
However, Hansell is silent regarding a second endplate having a second outer, and a second inner disc portion having a second integrally formed socket. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to form the same rod/plate connection on the opposite end, in order to facilitate multi-axial rotation and articulation of the other endplate, as depicted in neighboring embodiments of Figure 33, 41. In this case, the rod would extend downward to a curvilinear end for rotatable connection with the second socket.

Regarding claim 3, Hansell discloses the implant device of claim 2, except wherein the head portion is joined to the shaft portion with a pin extending through the head portion and the shaft portion.  Hansell is silent as to how the head portion is adhered to the shaft portion. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to couple the head and shaft portions using a pin, since such is a known means for joining two components. In this case, one would combine the pin coupling with the device of Hansell for the purpose of providing a secure coupling between the head and shaft.
Regarding claim 4, Hansell discloses the implant device of claim 1, further comprising a retaining structure (100), wherein the retaining structure comprises a spike protruding from the first or second endplate (FIG. 35).  
Regarding claim 5, Hansell discloses the implant device of claim 4, except wherein the first or second endplate further comprises a cleat shorter than the spike extending from endplate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to form cleats shorter than the spike on the endplate, since Hansell states “The superior or bone engaging surface 108 of endplates 20, 40 may also include numerous types of texturing to provide better initial stability and/or grasping contact between the end plate and the respective vertebrae,” (¶59). In this case, one would form cleats on the endplate of Hansell, as they are well known in the art for providing enhanced grip between the endplate and vertebrae.
Regarding claim 7, Hansell discloses the implant device of claim 1, wherein the first and second endplates include a passageway (“hollow interior portion,” ¶48) for transporting bone material therethrough.  

Regarding claim 9, Hansell discloses the implant device of claim 1, wherein the curvilinear ends are semi spherical in shape (FIG. 35).  
Regarding claim 10, Hansell discloses the implant device of claim 1, wherein the curvilinear ends are spherical in shape (FIG. 35).  
Regarding claim 11, Hansell discloses an implant device (FIG. 35) for grafting together adjacent bony structures of a body comprising: a first endplate (390) having a first outer surface(at 390), and a first inner disc portion (392) having a first integrally formed socket (394); and a rod (shaft) having a longitudinally extending rod body and a first end (top end) and a second end (bottom end), the rod body includes a shaft portion (FIG. 35), a separate first head portion (402), wherein the first end terminates at a curvilinear end (FIG. 35), wherein the curvilinear end is rotatably disposed in the first socket to connect the first endplate and allow for angular adjustment of the endplate (¶69).  
However, Hansell is silent regarding a second endplate having a second outer, and a second inner disc portion having a second integrally formed socket. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to form the same rod/plate connection on the opposite end, in order to facilitate multi-axial rotation and articulation of the other endplate, as depicted in neighboring embodiments of Figure 33, 41. In this case, the rod would extend downward to a curvilinear end for rotatable connection with the second socket.
Regarding claim 12, Hansell discloses the implant device of claim 2, except wherein the first or second head portion is joined to the shaft portion with a pin extending through the head portion and the shaft portion.  Hansell is silent as to how the head portion is adhered to the shaft portion. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, 
Regarding claim 13, Hansell discloses the implant device of claim 11, wherein the rod body includes a groove (at 396) positioned adjacent each curvilinear end, the grooves extending circumferentially around the rod body (FIG. 35).  
Regarding claim 14, Hansell discloses the implant device of claim 11, further comprising a retaining structure (100), wherein the retaining structure comprises a spike protruding from the first or second endplate (FIG. 35).  
Regarding claim 15, Hansell discloses the implant device of claim 14, except wherein the first or second endplate further comprises a cleat shorter than the spike extending from endplate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to form cleats shorter than the spike on the endplate, since Hansell states “The superior or bone engaging surface 108 of endplates 20, 40 may also include numerous types of texturing to provide better initial stability and/or grasping contact between the end plate and the respective vertebrae,” (¶59). In this case, one would form cleats on the endplate of Hansell, as they are well known in the art for providing enhanced grip between the endplate and vertebrae.
Regarding claim 17, Hansell discloses the implant device of claim 11, wherein the first and second endplates include a passageway (“hollow interior portion,” ¶48) for transporting bone material therethrough.  
Regarding claim 18, Hansell discloses the implant device of claim 11, further comprising a fastener (100) adapted to extend through an aperture (98) in the first or second endplate into the bony structure for securing the first or second endplate to the bony structure.  

Regarding claim 20, Hansell discloses the implant device of claim 11, wherein the curvilinear ends are spherical in shape (FIG. 35).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775